Exhibit Intel Corporation 2200 Mission College Blvd. Santa Clara, CA 95054-1549 CFO Commentary on Fourth-Quarter and Full Year 2009 Results Summary The fourth quarter was a strong ending to a year with a very difficult beginning.A healthy holiday selling season led to revenue of $10.6B, up 13% sequentially; nearly twice the average seasonal sequential growth seen in the fourth quarter.Gross margin of 64.7% was a record, and up 7 points compared to the third quarter. Operating income of $2.5B was down 3% sequentially, and up 62% from a year ago.Net income of $2.3B was up 23% sequentially, and up 875% from a year ago. We have seen a return of consumer demand and replenishment to normal inventory levels after the precipitous demand drop at the end of 2008 and the beginning of 2009.The fourth quarter was consistent with this trend, with unit shipments seasonally up in the typically higher fourth quarter.In addition, we experienced higher average selling prices due to a mix shift to our latest generation of processors. Operationally, the fourth quarter of 2009 was one of our most profitable quarters ever and demonstrates the strength of our execution and business model.Excluding the impact of the $1.25B AMD settlement agreement taken in the fourth quarter: · Operating income of $3.7B* was a record, and up 45% from $2.6B in the third quarter · Operating income as a percent of revenue was up 8 points to 35%* · Net income of $3.1B* was up 67% from $1.9B in the third quarter Revenue On a year-over-year basis, revenue for the fourth quarter was up 28%, the largest percent increase in over 10 years.On a geographic basis, Europe grew 15%, a couple points less than the seasonal average.Japan grew 8%, a little better than the seasonal average.The Americas and Asia Pacific performed significantly better than average seasonal patterns at 15% and 12% respectively. Revenue for microprocessors including Intel® Atom™ processors experienced strong sequential growth on unit shipments that were seasonally up along with an increase in average selling prices as we experienced a mix shift to our latest generation of processors.Intel Atom micro-architecture revenue, including microprocessors and associated chipsets, was $438M, up 6% from the third quarter.Microprocessor average selling prices both including and excluding Intel Atom processors were higher in the fourth quarter. *Non-GAAP financial measure. See reconciliation set forth below of non-GAAP financial measure to the most directly comparable GAAP financial measure. While in the process of finalizing the segment level detail that will align to the companywide reorganization previously announced, we are providing preliminary detail now in an effort to provide visibility into the financial results of the company under the new organizational structure.There may be minor adjustments among the segments, and final detailed segment level results will be available with the publication of the annual report on Form 10-K.Comparisons to prior periods below reflect historical numbers revised to reflect the new organizational structure. The PC Client Group had revenue of $7.8B.Revenue for this group was 10% higher than the third quarter due to higher unit sales and higher average selling prices, and up 26% from the prior year primarily due to higher unit sales.The Data Center Group revenue of $2.0B was up 21% from the third quarter, and up 36% from the prior year due to higher microprocessor unit sales and higher average selling prices. Full year 2009 revenue of $35.1B was down 7% from $37.6B in 2008. Gross Margin Gross margin dollars were $6.8B, $1.4B higher than the third quarter.Gross margin of 64.7% was 7 points higher than the third quarter and at the top end of the outlook range provided in October. Gross Margin Reconciliation: Q3’09 to Q4’09 (57.6% to 64.7%, up 7.1 points) [note: point attributions are approximate] · + 2.5 points:Qualification for sale of 32nm products and sales of the previously written-off product · + 2 points:Higher CPU average selling prices · + 1 point:Higher CPU sales volume · + 1 point:Lower excess capacity charges · + 1 point:Lower unit cost The midpoint of the forecast ranges will be referred to when making comparisons to specific periods. Gross Margin Reconciliation: Q4’09 Outlook to Q4’09 (62% +/- 3 points to 64.7%, up 2.7 points) [note: point attributions are approximate] · + 2 points:Higher CPU average selling prices · + 1 point:Lower unit cost In a year-over-year comparison, gross margin percent is 11.6 points higher than Q4’08.The increase is due to higher CPU and chipset sales volume, lower chipset unit cost, no excess capacity charges in Q4’09, improvements in NAND, and fewer CPU inventory write-offs. Spending Spending for R&D and MG&A was $3.1B, 12% higher than third quarter spending and higher than the outlook provided in both October and November.In all comparisons, the higher spending is primarily due to an increase in profit dependent spending.R&D and MG&A spending as a percent of revenue remained at 29% for the fourth quarter, down from 35% in the first quarter and 32% in the second quarter.The fourth quarter $1.25B AMD settlement agreement is recorded separately within our operating expenses.Additionally, in the separate category of restructuring and asset impairment charges, spending was $3M, lower than the forecast of $40M. Other Income Statement Items Gains and losses on equity investments and interest and other income was a net gain of $96M, better than the $47M loss in the third quarter and better than the outlook of zero.Relative to the third quarter loss, the fourth quarter was better due to better results on equity method investments and gains on the sales of equity securities. The provision for taxes in the fourth quarter was at a 12% tax rate, lower than the 20% previously forecasted, primarily due to tax settlements. Balance Sheet and Cash Flow Items Our financial condition strengthened in the fourth quarter, which can be seen in the balance sheet.Total cash investments, comprised of cash, short-term investments, and debt security trading assets ended the quarter at $13.9B, $1B higher than the third quarter.Cash flow from operations was over $3B.During the fourth quarter, we paid the AMD settlement agreement, paid $774M in dividends, and purchased $1.1B in capital assets.Total inventories increased $445M due to the qualification for sale and mix of 32nm products. For 2009, total cash investments, comprised of cash, short-term investments, and debt security trading assets grew by $2.4B. We generated more than $11B in cash from operations, spent $4.5B in capital, paid $3.1B in dividends, and repurchased $1.7B in stock.In addition in 2009, we issued $2B of convertible debt.For the year, inventories are down $800M. Other Items Amortization of acquisition related intangibles, primarily associated with the Wind River acquisition was $19M, in line with the $20M forecasted. For the fourth quarter, the number of employees was down approximately 1,000 from the third quarter, to 79,800.This marks the lowest level since Q1 2010 Outlook The Outlook for the first quarter does not include the effect of any acquisitions, divestitures or similar transactions that may be completed after January 13th.
